353 U.S. 955
77 S. Ct. 862
1 L. Ed. 2d 907
ADAMS NEWARK THEATER CO. and I. Hirst Enterprises,  Inc., appellants,v.CITY OF NEWARK, a Municipal Corporation, Joseph B.  Sugrue, Director of Police of the City of Newark, et al.
No. 835.
Supreme Court of the United States
May 13, 1957

1
Messrs. Sylvan C. Balder and Isadore Gottlieb, for appellants.


2
Mr. Vincent J. Casale, for appellees.


3
The application for stay is denied.


4
Mr. Justice BRENNAN took no part in the consideration or decision of this application.